DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/27/2022 is acknowledged by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "its distal end" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9, and 12 are rejected, as well as claim 10 as far as it is definite, under 35 U.S.C. 102(a)(1) as being anticipated by CN 107420559.
CN 107420559 discloses:
1. A pivoting flapper valve (note, the limitation “scupper” is considered the intended use of the valve, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) comprising: a frame (10); a rigid flapper (21, 24, 31, 30) coupled to the frame, wherein the rigid flapper is configured to swing (around 30) relative to the rigid frame between an open and closed position; a flexible annular seal (60) that defines a centrally-disposed circular opening  (as seen in fig. 1, seen at least in figs. 1, 2, 7, 8) and a first annular projection (605, fig. 7b) that surrounds the centrally-disposed opening, wherein the rigid flapper, in the closed position, contacts a distal edge of the first annular projection (as seen in fig. 1) to create a circular line contact that restricts or prevents fluid flow through the centrally-disposed circular opening in the flexible annular seal; and a rigid annular backplate (portion adjacent 50 and 603) adjacent to and in direct physical contact with an annular surface of the flexible seal on a side of the flexible seal opposite the rigid flapper (as seen in fig. 1, ring abuts against 604 opposite of 605).
2. The valve of claim 1, wherein the rigid flapper is configured to press against and compress the distal edge of the first annular projection of the flexible annular seal in the closed position (217 presses against 205 to seal).	
3. The valve of claim 1, wherein the frame is configured to prevent the rigid flapper from swinging beyond a particular angular orientation in the open position.
6. The valve of claim 1, wherein the flexible annular seal further defines a second annular projection (602) that surrounds the centrally-disposed opening, wherein the second annular projection is on a same side of the flexible annular seal as the first annular projection (as seen in fig. 7b), and wherein the second annular projection has a larger diameter than the first annular projection (as seen in fig. 7b), wherein the frame is contoured to define a substantially annular groove (groove receiving 601), wherein the second annular projection on the flexible annular seal is located within the substantially annular groove of the frame (602 is part of 601 which sits in groove of 80 on 10).
7. The valve of claim 1, wherein rigid flapper comprises: a flapping portion (21, 24, 30, 31) with an outer edge that follows a substantially circular path for a portion of the circular path's circumference (circular rim up to 211); and a support portion (211, 31) that extends in an upward from the top of the substantially circular flapping portion (211 extends upward from the circular rim) and outward in two opposite directions (30 extends outward) to define two support arms (opposite ends of 30), and wherein the frame is contoured to define a pair of linear grooves (13, fig. 8) that are aligned with one another and that are configured to receive the support arms of the rigid flapper.
9. The valve of claim 1, further comprising: one or more fasteners configured to fasten the scupper valve to a surface of a vessel at a scupper (note, the limitation following “configured to” is considered a functional limitation only requiring a capability. The valve of CN 107420559 includes multiple threads/fasteners which would be capable of fastening the valve to another structure.)
10. The valve of claim 9, wherein the rigid flapper is configured such that its distal end faces away from the vessel, when the valve is coupled to an outer surface of the vessel at the scupper and the rigid flapper is in the open position (note, the limitation following “configured to” is considered a functional limitation only requiring a capability. The valve of CN 107420559 is capable of being coupled to a vessel structure such that .
12. A pivoting flapper valve (note, the limitation “scupper” is considered the intended use of the valve, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) comprising: a rigid flapper (21, 24, 31, 30) coupled to a frame (10), wherein the rigid flapper is configured to swing (around 30) relative to the rigid frame between an open and closed position; a flexible annular seal (60) that defines a centrally-disposed circular opening (fig. 1) and a first annular projection (605) that surrounds the centrally-disposed opening, wherein the rigid flapper, in the closed position, contacts(at 217) a distal edge of the first annular projection to create a circular line contact that restricts or prevents fluid flow through the centrally-disposed circular opening in the flexible annular seal (as seen in fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable CN 107420559 in view of CN 107795704.
CN 107420559 discloses the invention as essentially claimed, except for specifying a particular durometer on a Shore 00 scale, and therefore does not disclose wherein the seal has a durometer between 5 and 80 on a Shore 00 scale.
	CN 107795704  teaches selecting material for a seal in a valve based on hardness on the Shore hardness scale to provide a desired sealing effect based on the fluid conditions in the valve [0034].	 
	It would have been obvious to one having ordinary skill in the art to select a material of the seal to have a durometer between 5 and 80 on a Shore 00 scale, as suggested by CN 107795704, for the purpose of achieving the desired sealing effect based on fluid conditions in the valve, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 4-5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3510101 and US 4519579 each disclose related flap valves wherein the seal includes a protrusion extending toward the flapper and a backing plate against the opposite side of the seal. US 20220065356 discloses selecting seals based on hardness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753